Exhibit 10.34

NON-QUALIFIED STOCK OPTION AGREEMENT

 

This Non-Qualified Stock Option Agreement (“Option Agreement”) entered into as
of <date> by and between GETTY IMAGES, INC., a Delaware corporation (the
“Company”), and Sample Employee (the “Participant”), an employee of the Company.

 

1. Option Agreement Pursuant to Plan. This Option Agreement is entered into
pursuant to the 1998 Getty Images Stock Incentive Plan (the “Plan”), is subject
to and incorporates herein the provisions of the Plan. The provisions of this
Option Agreement are qualified in their entirety by reference to the Plan and in
the event of a conflict between the provisions of this Option Agreement and the
provisions of the Plan, the provisions of the Plan shall control. Capitalized
terms used in this Option Agreement shall have the same meanings given to them
in the Plan, unless otherwise indicated in this Option Agreement.

 

2. Grant of Option. The Company hereby grants to the Participant an option
(“Option”) to purchase all or any part of an aggregate of                     
shares (the “Optioned Shares”) of the Company’s Common Stock, on the terms and
conditions set forth herein. The Option is not, and is not intended to meet the
requirements for, an incentive stock option within the meaning of Section 422 of
the Code.

 

3. Exercise Price. The exercise price for the purchase of the Optioned Shares
purchasable upon exercise of the Option shall be $             for each of the
Optioned Shares.

 

4. Term and Vesting of Option.

 

(a) Term. The term of the Option shall commence on <date>, (the “Grant Date”)
and terminate <date> (the “Expiration Date”), or on such earlier date as
provided hereinafter. In no event shall the term of the Option be longer than
ten (10) years and one (1) day from the Grant Date. The vested portion of the
Option shall be exercisable as to any part or all of the aggregate number of
Optioned Shares, as provided below.

 

(b) Vesting of Option. The Option shall vest and become exercisable as follows:
                                .

 

5. Time and Method for Exercising the Option.

 

(a) Time. The Participant may exercise the vested portion of the Option in one
or more installments from time to time prior to the Expiration Date.
Exercisability is cumulative, and after the Option becomes exercisable as to any
portion of the Optioned Shares, it shall continue to be exercisable with respect
to that portion of the Optioned Shares until the Option expires.

 

(b) Termination of Employment.

 

(1) Termination of Status as Employee. If the Participant shall cease to be an
employee for any reason other than permanent or total disability (within the
meaning of Section 22(e)(3) of the Code, as determined in the sole discretion of
the Committee), retirement, death or a termination by the Company for Cause, the
Option shall automatically terminate ninety (90) days following the date he/she
ceases to be an employee. Prior to such termination of the Option, the
Participant may exercise the Option to the extent that the Option was vested as
of the termination date; provided, however, that no Option shall be exercised
after the Expiration Date.

 

(2) Disability. In the event of the permanent and total disability (within the
meaning of Section 22(e)(3) of the Code, as determined in the sole discretion of
the Committee) of the Participant who is at the time of commencement of such
disability, or was within the 90-day period prior thereto, an employee and who
was continuously employed as such from the Grant Date until the date of
disability or termination, the Option may be exercised at any time within one
(1) year following the date of disability, but only to the extent that the
Option was vested at the time of the termination or disability, whichever comes
first; provided, however, that no Option shall be exercised after the Expiration
Date.

 

(3) Retirement. In the event of the retirement of the Participant who is at the
time of such retirement, or was within the 90-day period prior thereto, an
employee and who was continuously employed as such from the Grant Date until the
date of the retirement, then the Option may be exercised by the Participant at
any time within ninety (90) days following the retirement date, but only to the
extent that the Option was vested at the time of the retirement; provided,
however, that no Option shall be exercised after the Expiration Date. For
purposes of this Option Agreement, the term “retirement” shall mean a voluntary
termination of employment by an employee under conditions that would qualify the
Participant for retirement benefits under the Company’s tax-qualified retirement
plans.



--------------------------------------------------------------------------------

(4) Death. In the event of the death of the Participant who at the time of
his/her death is, or was within the 30-day period immediately prior thereto, an
employee and who was continuously employed as such from Grant Date until the
date of death, the Option may be exercised for a period of up to one (1) year
following the date of death, at any time prior to the expiration of the Term, by
the Participant or, if applicable, the Participant’s estate or by a person who
acquired the right to exercise the Option by bequest, inheritance or otherwise
as a result of the Participant’s death, but only to the extent that the Option
was vested at the time of death; provided, however, that no Option shall be
exercised after the Expiration Date.

 

(5) Termination for Cause. In the event of the termination of the Participant
for Cause (as determined by the Committee), the Option shall immediately lapse
as of the date of the Participant’s termination and shall no longer be
exercisable.

 

(c) Method.

 

(1) Notice and Payment. An Option shall be deemed to be exercised when written
notice of such exercise has been given to the Company in accordance with the
terms of the Option by the person entitled to exercise the Option and full
payment for the shares of Common Stock with respect to which the Option is
exercised has been received by the Company. The consideration to be paid for the
Common Stock to be issued upon exercise of an Option shall be payment in cash,
by check, or with shares of the Company’s Common Stock, as provided in
Section 5(c) below. As soon as administratively practicable following the
exercise of an Option in the manner set forth above, the Company shall issue or
cause its transfer agent to issue stock certificates representing the shares of
Common Stock purchased (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).

 

(2) Exercise of Option With Stock or Net of Exercise Price. A Participant may
elect to exercise an Option in whole or in part by (i) delivering whole shares
of the Company’s Common Stock previously owned by such Participant (whether or
not acquired through the prior exercise of a stock option) having a fair market
value equal to the aggregate Option price; or (ii) directing the Company to
withhold from the shares that would otherwise be issued upon exercise of the
Option that number of whole shares having a fair market value equal to the
aggregate Option price. Shares of the Company’s Common Stock so delivered or
withheld shall be valued at their fair market value at the close of the last
business day immediately preceding the date of exercise of the Option. Any
balance of the aggregate Option price shall be paid in cash.

 

(3) Voting and Dividend Rights. Until the issuance of such stock certificates
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Optioned
Shares notwithstanding the exercise of the Option. No adjustment will be made
for a dividend or other rights for which the record date occurs prior to the
date the stock certificates are issued.

 

6. Non-Transferability. The Option may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or by
the laws of descent and distribution or pursuant to a “qualified domestic
relations order,” as defined in the Code and the rules and regulations
promulgated thereunder, and may be exercised, during the lifetime of the
Participant, only by the Participant. Notwithstanding the preceding sentence,
the Participant, with the approval of the Committee, may transfer the Option for
no consideration to or for the benefit of the Participant’s immediate family
(including, without limitation, to a trust for the benefit of the Participant’s
immediate family or to a partnership or limited liability company for one or
more members of the Participant’s immediate family), subject to such limits as
the Committee may establish. The Participant may designate a beneficiary who may
(i) exercise an Option under Section 5(b)(4) above, or (ii) receive shares of
Common Stock issued pursuant to the exercise of an Option where the death of the
Participant occurs between the date on which the Participant exercises the
Option and the date the Company issues the shares.

 

7. Withholding. Upon each exercise of an Option, the Participant agrees to pay
to the Company or to make appropriate arrangements acceptable to the Committee
for satisfaction of any applicable federal, state or local income and employment
taxes to be withheld with respect to such amount. Such withholding obligations
may be settled with Common Stock, including a portion of the Optioned Shares
that give rise to the withholding requirement. The obligations of the Company
under this Option Agreement are conditioned upon such payment or arrangements
and the Company shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the Participant.



--------------------------------------------------------------------------------

8 . Notices. All notices to the Company under this Option Agreement shall be in
writing and shall be delivered by personal service or telegram, telecopier, or
registered or certified mail (if such service is not available, then by first
class mail), postage pre-paid, to such address as may be designated from time to
time by the Company, and which shall initially be:

 

Getty Images, Inc.

601 North 34th Street

Seattle, WA 98103

Attn: Legal Counsel

 

All notices shall be deemed given when received.

 

9. No Effect on Terms of Employment. This Option Agreement shall not affect any
right or power of the Company or the Employer to terminate or change the terms
of employment of Employee at any time and for any reason whatsoever, with or
without cause.

 

10. Integration. This Option Agreement and the Plan constitute the entire
agreement between the Company and the Participant pertaining to the subject
matter hereof, and supersede all oral and prior written or implied agreements
and understandings between the parties.

 

11. Waiver. Any failure to enforce any terms or conditions of this Option
Agreement by the Company shall not be deemed a waiver of that term or condition,
nor shall any waiver or relinquishment of any right or power at any one time or
times be deemed a waiver or relinquishment of that right or power for all or any
other times.

 

12. Severability of Provisions. If any provision of this Option Agreement shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof and this Option Agreement shall be construed
and enforced as if it did not include such provision.

 

13. Successors. This Option Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any assigns,
successors or heirs of the Participant. Where the context permits, “Participant”
as used in this Option Agreement shall include the Participant’s executor,
administrator or other legal representative or the person or persons to whom the
Participant’s rights pass by will or the applicable laws of descent and
distribution. Nothing in this Option Agreement shall be interpreted as imposing
any liability on the Company in favor of the Participant or such transferee of
option rights with respect to any loss, cost or expense which the Participant or
transferee may incur in connection with, or arising out of any transaction
involving the Option granted hereunder.

 

14. Amendment of Option Agreement. This Option Agreement cannot be amended
except by a writing executed by the Company and the Participant.

 

15. Applicable Law; Headings. This Option Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to the conflicts of laws principles thereof. The headings
in this Option Agreement are solely for convenience of reference and shall not
affect its meaning or interpretation.

 

IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement to be
effective as of the date first written above.

 

GETTY IMAGES, INC.

 

                                                                               
                                                            
                                                          By: <name>   <name>

 

The Participant must accept the above options to purchase shares of Getty Images
common stock in accordance with and subject to the terms and conditions of this
Agreement and the Plan. By signing above, the Participant acknowledges that he
or she has read this Agreement and the Plan, and agrees to be bound by this
Agreement, the Plan and the actions of the Committee. If he or she does not do
so prior to 90 days following the date of grant, Getty Images may declare the
option grant null and void.